       Case 3:18-cv-00437-HZ          Document 208-1        Filed 08/20/21      Page 1 of 13




Cougar Dam Deep Drawdown Injunction Measure
2021-08-19

Description/Intent

On July 14, 2021, the U.S. District Court for the District of Oregon issued a draft Interim
Injunction Order that, once finalized, will direct the Corps to implement specified operations
intended to improve conditions for fish passage and water quality in the Willamette Valley
Project (WVP) to avoid irreparable harm to Endangered Species Act (ESA) - listed salmonids
during the interim period until the completion of the reinitiated ESA consultation. These
measures must be carried out “to the greatest extent practicable under existing hydrologic
conditions and necessary flood control operations” while making “every effort to comply with
the various water temperature, TDG and instream flow requirements governing WVP.”

The Draft Order requires the Corps to conduct a deep drawdown of Cougar Dam beginning in
the fall of 2021. The Court did not define the specific details of this operation but instead
assigned an Expert Panel comprised of two of Plaintiffs’ experts, two NMFS biologists, two
Corps employees, and two “ad hoc” Federal experts to define the details of this and other
measures. The deep drawdown measure, as specified by the Court, must: (1) be performed
during peak juvenile migration timing; (2) prioritize volitional fish passage; (3) draw down the
reservoir elevation to within 25 ft. or less of the regulating outlets (ROs); (4) prioritize use of the
ROs during the drawdown, especially during the hours between sunset and sunrise; and (5)
where applicable, not preclude the ability to produce hydropower for the entire duration of the
October through March critical power production period.

When developing and planning for the implementation of any operational change, multiple
factors must be considered.
    - First, what is/are the biological objective(s) or goal(s) being sought and how can these
        objectives best be achieved?
    - Second, what are the constraints or factors that need to be considered?
    - And third, what additional information should be considered when shaping the
        operation?

Biological Goal

The goal of this drawdown measure is to provide improved downstream fish passage and
survival for juvenile spring Chinook salmon through Cougar Reservoir and past Cougar Dam.
Through past biological study (or Research, Monitoring and Evaluation, RM&E), regional
biologists have learned that fish tend to:
    - exit Cougar Reservoir at night;
    - pass in higher numbers when the reservoir is lower in elevation (and fish can more
       easily find an outlet through the dam);
    - and survive at greater numbers when passed through non-turbine outlets.


                                                                                                     1
      Case 3:18-cv-00437-HZ        Document 208-1       Filed 08/20/21     Page 2 of 13




The timing and target elevation of the Cougar Reservoir drawdown operation proposed below
is designed to draw Cougar Reservoir down to elevation 1505 ft. by November 15, and as early
as November 1, if possible without exceeding 800 cfs; and hold at this targeted elevation until
December 15. On December 16, the Corps will use the RO during nighttime hours until el 1532
is reached. The Expert Panel will develop a spring passage implementation plan by October 15,
2021, which will provide direction for management of reservoir levels in winter 2022 and may
address management in late December.

During drawdown from minimum conservation pool elevation (1532 ft.) to the targeted
drawdown elevation of 1505 ft., the ROs will be prioritized to discharge water from the
reservoir. The diversion tunnel will not be used during this special operation.

Constraints and Considerations
To meet the targeted elevation by November 1, the Corps needs an operations plan in place
now. This plan should consider both the constraints that must not be violated, as well as other
considerations such as current hydrologic conditions, etc. While implementing the drawdown
of Cougar Dam the following constraints must be adhered to at all times:
   a. Regulating outlet (RO) outflows of greater than 800 cfs are known to produce total
      dissolved gas (TDG) in exceedance of 110%. This should be avoided unless actively
      fighting a flood.
   b. Normal drawdown and refill rates must be followed to protect embankments and the
      dam. This includes no greater than a 3ft/day drawdown or a 5ft/day refill rate.
   c. The RO gates should not be opened less than their minimum gate opening restriction,
      which is 1.25 ft.
   d. The Corps’ flood control mission supersedes all other actions and at no time will human
      health or safety be jeopardized during the implementation of this measure.
   e. There is a natural “saddle dam” located in Cougar Dam. When the reservoir is drawn
      down below this feature, at elevation 1485 ft. NGVD29 the main reservoir is cut off from
      the cul-de-sac where the Cougar outlet structures exist. As such, Cougar Reservoir
      should not be drawn down below that elevation. This will impact the success of this
      operation and the ability to volitionally pass fish downstream.

In addition to the constraints, the following considerations were used to develop the Cougar
Drawdown implementation plan:
    a. Total project discharge in excess of 700 cfs through October 15 should be avoided.
    b. Operating the ROs at elevations below 1495 ft. has some potential flow control issues
        (pressurizing and depressurizing the upstream portions). This type of flow condition is
        known to cause damage and should be avoided.
    c. The Water Temperature Control Tower (WTC) can be operated to a minimum elevation
        of 1571 ft. Once the reservoir drops below this elevation, water temperature
        management is no longer possible.


                                                                                              2
        Case 3:18-cv-00437-HZ             Document 208-1           Filed 08/20/21        Page 3 of 13




    d. The Cougar Adult Fish Facility is typically operated from mid-March through mid-
       October. The facility is dependent on turbine flows, so the timing of when flows are
       transitioned from the turbines to the ROs should be considered.
    e. Larger RO gate openings provide safer passage and are more protective for fish. This
       should be taken into consideration.
    f. There is some post-wildfire slope repair work above and around the regulating outlet
       outfall structure that is being planned for the fall. The schedule is to be determined.
       While this repair work isn’t expected to conflict with the drawdown operation, this work
       should be coordinated accordingly.



Implementation Plan

Taking the constraints and considerations described above into account, the following
implementation plan has been developed for the 2021 Cougar Drawdown Injunction Measure.
Note that this drawdown plan is tied to the hydrologic conditions of 2021; next year’s plan is
likely to look different. In addition, because of the short timeframe to submit this plan, a more
developed RM&E plan will be developed by the Expert Panel later this fall or early 2022 that
would address the deep drawdown in fall 2022 and beyond. That RM&E plan would also include
adaptive management guidelines. What will not change from year to year is the overall goal of
the operation and the constraints. For this fall, Cougar project outflows will be managed from
August through September to ensure healthy riverine conditions for downstream spawners. 1
Outflow will be increased incrementally in late August to a maximum of 700 cfs by early
September in order to reach the target drawdown level as early as possible, and to prevent a
large increase in flow (e.g., >800 cfs) that may increase TDG.

Once elevation 1571 ft. is reached 2, the ROs will be prioritized while balancing adult fish
collection and downstream water quality. This outlet prioritization is based on past RM&E that
indicates that fish begin exiting the reservoir in greater numbers once Cougar Reservoir is at or
below elevation 1571 ft. (Table 1.). And, since it is generally accepted that survival is greater
when fish are passed through the ROs (as compared to the turbines) at Cougar Dam, these
outlets will be prioritized once elevation 1571 ft. is achieved. During daytime periods, turbines
may be used to provide attraction flow for the adult fish facility.


1 Proposed flows during drawdown are higher than the maximum spawning season flow set in the BiOp, but a large
section of the South Fork McKenzie downstream of the dam has been restored to multiple channels, therefore the
ecological conditions for spawning have been improved since the issuance of the BiOp. However, at higher flows
redds could be made in areas of the river that may be susceptible to dewatering if flows need to be decreased for
purposes of flood control. As discussed in the Biological Monitoring section below, the Corps, or its designee will
conduct spawning surveys, in the South Fork McKenzie River downstream from the dam and will collect data on
location of redds and depth of water over a subset of redds to provide a baseline for monitoring potential effects
of flow decreases during incubation.
2 Based on current forecasts, Cougar Reservoir is expected to drop below ele. 1571, concluding temperature

control, sometime in the third week of September.

                                                                                                                 3
        Case 3:18-cv-00437-HZ             Document 208-1           Filed 08/20/21       Page 4 of 13




Table 1. Dam passage efficiency estimates, standard errors and lower and upper 95%
confidence intervals by reservoir elevation from the study of acoustic-tagged juvenile
Chinook salmon at Cougar Dam, Oregon in 2012.




Project outflows will begin to increase in late August and held throughout September and then
increased to 800 cfs in mid-October so that the targeted elevation of 1505 ft. can be achieved
by November 15, or earlier if possible without exceeding 800 cfs and TDG cap. Based on current
forecasts, outflows will increase to 800 cfs starting on October 15; prioritization will be given to
the ROs. Adjustments to this plan will be made in real time based on, among other things,
current weather, hydrologic conditions, meeting target level early, keeping flow below 800 cfs
to avoid excessive TDG, accommodating research downstream of the dam, and accommodating
collection of adult salmon in the trap.

Once the reservoir is at, or below, minimum conservation pool (ele. 1532 ft.), and while the
reservoir is held at 1505 ft., the ROs will be used exclusively to discharge water and provide fish
passage. In the event of floods, poor water quality or emergency power needs3, the turbines
may need to be utilized. Such conditions will be scheduled and managed in real-time and
operational adaptations will be made as necessary to meet fish passage criteria and minimize
electric imbalance where possible.

Varying inflows will cause reservoir elevations to fluctuate; and, while these fluctuations will be
managed, it will not be possible to hold Cougar Reservoir at a flat elevation of 1505 ft. at all
times. Some reservoir elevation fluctuations should be expected. Additionally, outflows from
the dam will also fluctuate and should be expected. Efforts will be made to maintain el 1505
+/- 5 ft to minimize rapid changes in discharge, or discharges in excess of 800 cfs during the
drawdown period, to the extent practical.


3
 Cougar Dam has the ability to support the city of Blue River in the event of an emergency power need even if the
reservoir is drawn down below minimum power pool (ele. 1516 ft.). Corps engineers have confirmed there are no
structural concerns with generating below the minimum power pool.

                                                                                                                4
       Case 3:18-cv-00437-HZ            Document 208-1          Filed 08/20/21       Page 5 of 13




On December 16, Cougar Reservoir will be allowed to refill, following the refill rates identified
in the constraints section. After the reservoir reaches ele. 1516 ft., the Corps will use the ROs
during nighttime hours until ele. 1532 is reached. The timing of the reservoir refilling above
minimum power pool will be dependent on precipitation and is therefore highly variable but is
generally expected sometime in January. The Expert Panel will develop a spring passage
implementation plan by October 15, 2021, which will provide direction for management of
reservoir levels in winter 2022 and may address management in late December.

Drawdown Plan Summary

In summary, the following operational plan is proposed:

    1. Hold Cougar project outflows at or below 700 cfs through October 15.
    2. Once ele. 1571 ft. is reached, prioritize releases through the ROs while balancing adult
       fish collection and downstream water quality needs. During daytime periods, some
       turbines flow may be needed to provide attraction to the adult fish facility.
    3. Beginning on October 15, increase project outflows to 800 cfs and hold until the target
       elevation of 1505 ft. is achieved by November 15, or earlier if possible; prioritize the
       ROs. Note: additional outflow may be required depending on rain events and inflow
       conditions. Adaptive management will be applied as necessary.
    4. Once the reservoir is at or below minimum conservation pool (ele. 1532 ft.) use the ROs
       exclusively to discharge water unless an emergency situation arises.
    5. Hold Cougar Reservoir at elevation 1505 ft. from November 15 (or earlier if possible) to
       December 15, as best as possible. Use the ROs exclusively during this time unless an
       emergency situation arises.
    6. Begin refilling Cougar Reservoir on December 16 (RO operations only). After the
       reservoir reaches ele. 1516 ft., the Corps will use the ROs during nighttime hours until
       ele. 1532 is reached.
    7. Avoid dewatering established redds until fry emergence to the extent possible.4

Potential Impacts and Mitigation

RO spill can create high TDG levels downstream of Cougar Dam and should remain below 800
cfs unless necessary for flood control, since RO outflows greater than 800 cfs are known to
generate TDG that violates the state water quality standard of 110%.

Risks to cultural resources from illegal looting during the deep drawdown will require both
increased law enforcement/patrol efforts, increased signage, and education and outreach.
Archaeological surveys/monitoring may also be needed to quantify negative impacts from



4
 The end date of redd protection will be based on estimated emergence using accumulated degree-days since the
median date of active spawning. The minimum flows should be protective of redds based on the United States’
current understanding of the system.

                                                                                                           5
        Case 3:18-cv-00437-HZ               Document 208-1           Filed 08/20/21         Page 6 of 13




erosion and sedimentation (may also require aerial imagery or LiDAR acquisition). Gates, rocks,
or other barriers should be erected to restrict off road vehicle use in the exposed lakebed.

Adult bull trout will likely be present in the reservoir during this operation, and some may pass
through the ROs while they are in operation. While not certain of the level of impact, USFWS
biologist suspect there will be some individual level impacts that otherwise may not have been
incurred had those adult fish remained in the reservoir.

Biological Monitoring 5
The following was developed to address the goal of the Draft Order to “provide meaningful
research, monitoring, and evaluation (“RM&E”) of the interim measures.” RM&E for the fall
2021 drawdown was developed on a very short timeline and therefore may not be as robust as
in a more developed plan. However, the objective of this RM&E is to learn as much as possible
from the fall 2021 downstream fish passage operation to inform not only this year’s operation,
but outyear operations as well. In addition, because of the short timeframe to submit this plan,
a more detailed RM&E plan will be prepared by the Expert Panel later this fall or early 2022 that
would address the deep drawdown in fall 2022 and beyond. That RM&E plan would also include
adaptive management guidelines.

The metrics of interest include spring Chinook juvenile passage timing, size at passage, passage
rates and passage survival.

The RM&E activities to evaluate the fall 2021 deep drawdown are as follows (additional detail
and background information is provided below this section) . The Corps will attempt to conduct
the RM&E as outlined in this proposal in fall 2021, but there is uncertainty regarding the
availability of fish, equipment, personnel and funding 6 necessary to carry out such activities
given the short time remaining before the RM&E would need to be implemented .
    A. The Corps, or its designee, will conduct spawning surveys, in the South Fork McKenzie
        River downstream from the dam and will collect data on location of redds and depth of
        water over a subset of redds to provide a baseline for monitoring potential effects of
        flow decreases during incubation.
    B. Operate rotary screw traps below the dam in the RO and turbine channels to capture,
        measure, and sample fish.
        1. Enumerate juvenile salmon caught in the trap.
        2. Conduct periodic trap efficiency tests for expanding the trap catch to estimate the
            number of salmon leaving the reservoir. Because trap catch may be low and because
            fish caught in the trap may be kept for holding mortality studies, juvenile hatchery

5 We dissent. Richard Domingue and Kirk Schroeder, the Plaintiffs’ representatives on the Expert Panel support
implementation of all aspects of this plan, including the biological monitoring measures. However, we believe the
biological monitoring measures are insufficient and submit our dissent at the end of this plan.
6 RM&E activities that were not already planned to occur in fall 2021 are subject to the Corps being able to

reprogram or reallocate sufficient funding to carry out those activities in accordance with applicable fiscal laws and
authorities prior to when the RM&E would need to be implemented this fall.

                                                                                                                    6
       Case 3:18-cv-00437-HZ        Document 208-1        Filed 08/20/21     Page 7 of 13




           salmon may be used for the tests. Tests should be conducted at different flows. A
           minimum of two tests should be conducted for each major flow change (e.g. during
           the shift from 700 cfs to 800 cfs, then when flows return to minimum) .
      3. Measure (fork length) randomized sample of fish throughout outmigration period to
           provide length frequency of outmigrants. The purpose of this metric is to provide
           information about the life history of the juvenile salmon passing the dam.
   C. Collect information on condition and mortality of fish caught in rotary screw traps.
       1. Record condition of captured fish outmigrating from the reservoir including degree
           of de-scaling, injuries, degree of copepod infestation, etc.
       2. When fish are available, hold juvenile salmon caught in the trap every week to
           directly assess delayed mortality (aim for 30–50 fish per week); note that this direct
           measure of delayed mortality supplements assessments through tagging and
           downstream sampling. Fish for the test could be held at the Cougar adult collection
           facility and would be monitored and recorded for 24–48 hours.
   D. If available by mid-October, release marked juvenile spring Chinook fish into the
      reservoir to help assess fish passage efficiency. In future years, PIT tag or active-tag
      studies will be carried out and developed in coordination with the Expert Panel.
   E. Because survival and outmigration studies will likely require the use of surrogate fish to
      ensure adequate release numbers for statistical analysis, hatcheries should be directed
      to collect extra eggs in September 2021 to provide surrogate fish beginning in 2022. The
      Expert Panel will be developing additional implementation plans for other subbasins
      that may identify studies requiring surrogate fish. If eggs are not collected this fall, then
      studies requiring surrogate fish would have to be postponed until 2023 at the earliest.

Background and additional information

Conducting trap efficiency tests of the rotary screw trap operated downstream of the dam is
important to be able to expand the number of salmon migrating past the trap site. Raw
numbers of fish caught in the trap are of limited value without information about how effective
the trap is during different flows. McKenzie Hatchery salmon can be used to conduct efficiency
tests. At least two tests should be conducted during each major flow change during the
drawdown period and during the full drawdown period. Fish should be uniquely marked to
identify their recapture in the trap.

The Corps should attempt to collect 30–50 fish in various condition from the trap each week
and hold them to determine immediate and short-term delayed mortality. It is important to
include fish that appear to be not injured and in good condition as part of the sample because
internal injuries may not be apparent, yet may result in mortality. Fish would be held at the
adult collection facility at Cougar Dam and would be monitored for 24–48 hours. If facilities are
available, salmon that appear to be not injured should be held separately to compare their
mortality to those fish with various external injuries.

Water quality monitoring data will be used to provide guidelines for adaptive management
through the deep drawdown and into the spring drawdown. Potential impacts to areas

                                                                                                  7
      Case 3:18-cv-00437-HZ        Document 208-1       Filed 08/20/21    Page 8 of 13




downstream of Cougar Dam include increased water temperature that could alter incubation
time of eggs in redds and TDG.
Surrogate fish (hatchery fish that are reared to approximate the size of naturally-reared fish)
are an important tool for conducting studies that require large release numbers and controlled
releases. In anticipation that surrogate fish will be needed for RM&E of court-ordered
measures, eggs will need to be collected in September 2021 to ensure fish would be available in
2022 for studies. Therefore, NMFS and the Corps will coordinate with hatcheries to collect eggs
and the Corps will provide funds needed to rear surrogate fish.


Table 2. Estimates of relative reach-specific survival probabilities of radio-tagged juvenile
Chinook salmon passing through the regulating outlet at Cougar Dam, Oregon; November and
December 2012.




Dam Safety Considerations

During previous deep drawdowns (to elevations deeper than the proposed minimum elevation
of 1505 ft. for this operation), a temporary increased rate of settlement occurred. The
mechanism for this increased settlement rate is being evaluated currently but deep drawdowns
could potentially increase the likelihood of potential failure modes for the dam. Although
drawdown to elevation 1505 ft. is not expected to increase dam safety related risk, a
monitoring plan will be developed prior to the implementation of this operation. The plan will
include details for performing a dam crest survey and collecting and reviewing data from
existing instrumentation.

Corps engineers recommend maintaining pressurized flow in the regulating conduit during this
operation. With the 12.5 foot full gate opening on the Cougar ROs and an invert elevation of
1478.5 ft, MSL, the ROs should not be operated if the water surface elevation drops below


                                                                                               8
       Case 3:18-cv-00437-HZ        Document 208-1       Filed 08/20/21     Page 9 of 13




1499.5 ft, MSL. While there is no intention to operate below 1500 ft, maximum gate openings
that should be maintained below 1500 ft are listed in Table 3 below.
Table 3. Recommended Maximum Gate Openings for Specified Low Reservoir Elevations, in
feet

                Maximum
  Reservoir
                  Gate
  Elevation
                Opening
     (ft)
                   (ft)
     1495          9.8
     1494          9.2
     1493          8.6
     1492          8.0
     1491          7.4
     1490          6.8
     1489          6.2
     1488          5.6
     1487          5.0
     1486          4.4
     1485          3.8
     1484          3.2
     1483          2.6
     1482          2.0
     1481          1.4

Power Impacts
The goal of this operation is to hold Cougar Reservoir at 1505 ft elevation during winter months
while prioritizing the use of the ROs. Since the reservoir will be held below minimum power
pool, the turbines will not be used. Therefore, station power wil l have to be supplied from the
grid. In the event that the grid is unavailable, power will be provided by backup generators.
Cougar Reservoir will be refilled starting on December 16 and is expected to reach minimum
power pool (elevation 1516 ft.) sometime in January when hydropower generation can resume.
This action will result in up to a 60-95% reduction in power generation, and an associated loss
of power revenue, during the critical winter power production period. Starting the “no power
period” earlier, or ending it later, will increase the proportion of generation reduced.


Transmission Considerations

Lane Electric Co-Op’s load at Blue River may be out for an extended period if the section of the
Cougar – Holden Creek 115kV line between the Blue River Tap and EWEB’s Holden Creek
Substation goes down due to icing, a windstorm, fire, or any other reason. When this has

                                                                                                   9
      Case 3:18-cv-00437-HZ         Document 208-1        Filed 08/20/21     Page 10 of 13




happened in the past – such as during the wildfires of September 2020 -- the Blue River load
has been served by generation at Cougar. If Cougar generation is unavailable, then it may be
possible to serve the Blue River load from EWEB’s Trailbridge or Carmen Smith plants; however,
EWEB’s transmission staff say that there are regulatory requirements associated with allowable
river fluctuations that may make it difficult for them to do so. If EWEB’s generation is
unavailable, then the only way to provide power to meet the load at Blue River would be
through portable diesel generators. Due to the short period prior to implementation, the
opportunities to reinforce the system in this area are limited. Further discussions with EWEB
are needed to determine whether an emergency provision to re-prioritize Cougar generation to
avoid the human health and safety risks of load shedding at Lane Electric Co-Op during the
balance of the operation may be necessary if EWEB cannot provide the needed generation.

With all the transmission facilities in service, there may still be some voltage support issues
around Blue River and Holden Creek, especially high voltage issues during light load periods.
Typically, Cougar generation helps to provide this voltage support. EWEB’s generation may be
able to provide some help with this needed voltage control, but EWEB’s ability to do so may be
limited by regulatory requirements.

In addition, reduction, or elimination of generation at Cougar will result in a corresponding
increase in the flow of power on the portions of transmission system that carry electricity from
east of the Cascade mountains to major load centers on the west side of the Cascades which
would marginally increase the stress on these pathways during high load conditions.

Plaintiff experts dissent

We proposed the following RM&E that were rejected by Federal experts apparently for funding
or contractual reasons. We fully support the operational aspects of the implementation plan to
achieve the fall drawdown. We also feel more information could be collected to inform future
fall drawdowns as well as development of a more comprehensive RM&E plan. We realize that
results from the 2021 RM&E activities will not be as robust as would be obtained through
studies implemented under a more comprehensive plan. However, we believe that tag-based
studies we have proposed and the Corps has rejected as unachievable in the time available,
would provide much more useful information than the limited activities proposed in the plan
above alone. We support conducting all of the studies in the above plan, but we believe they
aren’t enough. Our proposed studies are technically feasible. That is, hatchery fish would be
available to tag and release, tag detection is available downstream at the Walterville Canal
diversion outlet (operated by ODFW in cooperation with Eugene Water and Electric Board) , and
other methods are possible for sampling juvenile fish downstream such as seines or trap nets.
Implementation would require a supply of tags, personnel to tag and release fish, and
personnel for downstream sampling.

Although we recognize that the Corps may be under some constraints in regards to funding or
contracts, we also feel it is important that such constraints be fully explained and that p otential
solutions be explored before rejecting important RM&E activities.

                                                                                                  10
      Case 3:18-cv-00437-HZ          Document 208-1         Filed 08/20/21      Page 11 of 13




Briefly our RM&E activities were:
    1. Release tagged juvenile fish above the reservoir or in the head of the reservoir in late
        September. Note that ODFW has expressed a willingness to use their tags to expedite
        this study if they could be reimbursed or get replacement tags. The U.S. experts
        responded that: “Federal procurement and fiscal laws and regulations prohibit the Corps from
       reimbursing ODFW for tags or replacing tags. The Corps would need to either perform this work
       in house or issue a contract in advance of the work occurring, and there is no time to accomplish
       either in 2021. However, the Federal Government is open to discussing this type of study for
       potential implementation in future years.”
   2. Release tagged juvenile fish in the reservoir near the dam with a control group released
      below the dam in mid to late October prior to reaching full drawdown.
   3. Release a second group of tagged fish at the dam and downstream during full
      drawdown.
   4. Monitor passage at all available monitoring sites downstream from the dam to the
      Walterville canal.

More detail on these activities was included in the draft implementation plan and can be
provided to the Court upon request.




                                                                                                     11
                                                   Case 3:18-cv-00437-HZ   Document 208-1   Filed 08/20/21   Page 12 of 13




Figure 1. Cougar Reservoir Water Control Diagram




                                                                                                                             12
      Case 3:18-cv-00437-HZ        Document 208-1       Filed 08/20/21    Page 13 of 13




References

Beeman, J.W., Hansel, H.C., Hansen, A.C., Evans, S.D., Haner, P.V., Hatton, T.W., Kofoot, E.E.,
Sprando, J.M., and Smith, C.D., 2013, Behavior and Dam Passage of Juvenile Chinook Salmon at
Cougar Reservoir and Dam, Oregon, March 2012–February 2013: U.S. Geological Survey Open-
File Report 2013-xxx, xx p..




                                                                                             13
